Citation Nr: 1329715	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  11-32 173	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  

2. Entitlement to service connection for renal failure, to include as secondary to diabetes mellitus.  

3. Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus. 

4. Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides. 

5. Entitlement to service connection for neuropathy of the left upper extremity, to include as due to exposure to herbicides.  

6. Entitlement to service connection for neuropathy of the right upper extremity, to include as due to exposure to herbicides.  

7. Entitlement to service connection for neuropathy of the left lower extremity, to include as due to exposure to herbicides.  

8. Entitlement to service connection for neuropathy of the right lower extremity, to include as due to exposure to herbicides.  

9. Entitlement to service connection for a heart condition, to include as due to exposure to herbicides.  

10. Entitlement to service connection for an acquired psychiatric disorder, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Kimberly R. Dodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran's surviving spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION


The Veteran had active service from November 1967 to November 1961.  The Veteran died in June 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Montgomery, Alabama.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran's surviving spouse testified at a hearing in June 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  After the hearing additional evidence was submitted and the Veteran's surviving spouse's attorney waived the right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The issue of whether the Veteran's surviving spouse may be substituted for the Veteran with regard to the claims that were pending at the time of his death was raised by the record in her attorney's August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  Additionally, the surviving spouse's claims for accrued benefits, death pension, and Dependency and Indemnity Compensation were also raised by the record in the August 2013 statement, and are referred to the AOJ for appropriate action.  


FINDING OF FACT

In September 2013, the Board was notified that the Veteran did in June 2013.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West 2002 and Supp. 2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  As noted in the Introduction above, the Board has referred the Veteran's surviving spouse's August 2013 request for substitution to the RO.  


ORDER

The appeal is dismissed.




		
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


